 
 
III 
110th CONGRESS 
1st Session 
S. RES. 171 
IN THE SENATE OF THE UNITED STATES 
 
April 25, 2007 
Ms. Collins (for herself, Mr. Biden, Mr. McCain, Ms. Mikulski, Mr. Carper, Mr. Dodd, Mr. Levin, Mr. Pryor, Mrs. Murray, Mr. Lieberman, Ms. Snowe, Mr. Smith, Mr. Coleman, Ms. Stabenow, Mr. Kennedy, Mrs. Clinton, Mr. Bond, Mr. Crapo, Mr. Domenici, Mrs. Dole, Mrs. McCaskill, Mr. Rockefeller, Mr. Voinovich, Mr. Obama, Mr. Lott, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
June 7, 2007 
Reported by Mr. Leahy, without amendment 
 

June 11, 2007
Considered and agreed to

RESOLUTION 
Memorializing fallen firefighters by lowering the United States flag to half-staff on the day of the National Fallen Firefighters Memorial Service in Emmitsburg, Maryland. 
 
 
Whereas 1,100,000 men and women comprise the fire service in the United States; 
Whereas the fire service is considered one of the most dangerous professions in the United States; 
Whereas fire service personnel selflessly respond to over 22,500,000 emergency calls annually, without reservation and with an unwavering commitment to the safety of their fellow citizens; 
Whereas fire service personnel are the first to respond to an emergency, whether it involves a fire, medical emergency, spill of hazardous materials, natural disaster, act of terrorism, or transportation accident; and 
Whereas approximately 100 fire service personnel die annually in the line of duty: Now, therefore, be it  
 
That this year, the United States flags on all Federal facilities should be lowered to half-staff on the day of the National Fallen Firefighters Memorial Service in Emmitsburg, Maryland. 
 
 
June 7, 2007 
Reported without amendment  
